DETAILED ACTION
This office action is in response to the amendments filed on July 19, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgments
Applicant’s amendments filed on July 19, 2022 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-19 and 21. Claims 3 and 14 are withdrawn as a Non-Elected claims. Claims 20 and 22-40 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 and 3/5/2021 being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6-8, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2016/0190098).
With respect to Claim 1, Chen discloses (Fig 18) all aspects of the current invention including a semiconductor package comprising:
a first semiconductor chip (100a) including a first substrate having a first surface and a second surface opposite to the first surface, a through electrode (106) in the first substrate, a first chip pad on the first surface and electrically connected to the through electrode, and a second chip pad on the first surface and electrically connected to a circuit element (102a) in the first substrate
a redistribution wiring layer (RDL; par 15) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (conductive feature; par 15) electrically connected to the first chip pad and a second redistribution wiring line (conductive feature; par 15) electrically connected to the second chip pad
a second semiconductor chip (100b) stacked on the second surface of the first semiconductor chip, overlapping the first and second chip pads, electrically connected to the through electrode and electrically isolated from the second redistribution wiring line
a molding member (130) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip
With respect to Claim 2, Chen discloses (Fig 18) wherein the molding member extends between a first semiconductor chip and a second semiconductor chip (par 43).
With respect to Claim 4, Chen discloses (Fig 18) further comprising: a conductive bump (110c) interposed between the first semiconductor chip and the second semiconductor chip to electrically connect the through electrode to the second semiconductor chip, wherein no conductive bump between the first semiconductor chip and the second semiconductor chip is electrically connected to the second redistribution wiring line.
With respect to Claim 6, Chen discloses (Fig 18) wherein the second semiconductor chip includes a third chip pad on a third surface thereof that faces the second surface, and the conductive bump is on the third chip pad.
With respect to Claim 7, Chen discloses (Fig 18) further comprising: outer connection members (110b) on an outer surface of the redistribution wiring layer.
With respect to Claim 8, Chen discloses (Fig 18) wherein the outer connection members (110b) include a first solder ball electrically connected to the first redistribution wiring line and a second solder ball electrically connected to the second redistribution wiring line (par 23).
With respect to Claim 10, Chen discloses (Fig 18) wherein the first semiconductor chip further includes an insulation interlayer (one or more insulating material layers; par 15) having the first and second chip pads in an outer surface thereof.
With respect to Claim 21, Chen discloses (Fig 18) all aspects of the current invention including a semiconductor package comprising:
a redistribution wiring layer (RDL; par 15) including a first redistribution wiring line (conductive feature; par 15) and a second redistribution wiring line (conductive feature; par 15);
a first semiconductor chip (100a) on the redistribution wiring layer, and including a first chip pad electrically connected to the first redistribution wiring line, a second chip pad electrically connected to the second redistribution wiring line, and a through electrode (106) electrically connected to the first chip pad, wherein no through electrode of the first semiconductor chip is electrically connected to the second chip pad
a second semiconductor chip (100b) stacked on the first semiconductor chip, extending across the first and second chip pads, and electrically connected to the through electrode
a molding member (130) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip
outer connection members (110b) on an outer surface of the redistribution wiring layer



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0190098) in view of Kwon (US 2011//0133333).
With respect to Claim 11, Chen discloses (Fig 18) most aspects of the current invention including a semiconductor package comprising:
a first semiconductor chip (100a) having a first surface and a second surface opposite to the first surface, including a first chip pad in the first surface to be electrically connected to a through electrode (106) that is in the first semiconductor chip and a second chip pad in the first surface to be electrically connected to a circuit element (102a) that is in the first semiconductor chip
a second semiconductor chip (100b) stacked on the second surface of the first semiconductor chip, extending across the first and second chip pads, and electrically connected to the through electrode of the first semiconductor chip by a conductive bump (110c) 
a redistribution wiring layer (RDL; par 15) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (conductive feature; par 15) electrically connected to the first chip pad and a second redistribution wiring line (conductive feature; par 15) electrically connected to the second chip pad
outer connection members (110b) on an outer surface of the redistribution wiring layer and electrically connected to the first and second redistribution wiring lines, respectively
However, Chen does not show wherein the first redistribution wiring line and the through electrode collectively provide a first input/output signal line for the second semiconductor chip, and wherein the second redistribution wiring line provides a second input/output signal line for the first semiconductor chip and not for the second semiconductor chip.
On the other hand, Kwon discloses (Fig 27) a semiconductor package comprising a first semiconductor chip (610) having a first surface and a second surface opposite to the first surface, a through electrode (106) that is in the first semiconductor chip, a second semiconductor chip (620) stacked on the second surface of the first semiconductor chip, electrically connected to the through electrode of the first semiconductor chip by a conductive bump (218), a redistribution wiring layer (200) on the first surface of the first semiconductor chip, and including a first redistribution wiring line (205) and a second redistribution wiring line (204), wherein the first redistribution wiring line and the through electrode collectively provide a first input/output signal line for the second semiconductor chip and wherein the second redistribution wiring line provides a second input/output signal line for the first semiconductor chip and not for the second semiconductor chip (par 190).
Kwon teaches doing so to allow an external connection to another microelectronic package that has different functions which further allows the packages to be vertically stacked and provide a reduce mounting area (par 190).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the first redistribution wiring line and the through electrode collectively provide a first input/output signal line for the second semiconductor chip, and wherein the second redistribution wiring line provides a second input/output signal line for the first semiconductor chip and not for the second semiconductor chip in the device of Chen to allow an external connection to another microelectronic package that has different functions which further allows the packages to be vertically stacked and provide a reduce mounting area.
With respect to Claim 12, Chen discloses (Fig 18) a molding member (130) on a side surface of the first semiconductor chip and a side surface of the second semiconductor chip.
With respect to Claim 13, Chen discloses (Fig 18) wherein the molding member extends between the first semiconductor chip and the second semiconductor chip (par 43).
With respect to Claim 17, Chen discloses (Fig 18) wherein the outer connection members (110b) include a first solder ball electrically connected to the first redistribution wiring line and a second solder ball electrically connected to the second redistribution wiring line (par 23).
With respect to Claim 18, Kwon discloses (Fig 27) wherein the first and second input/output signal lines are electrically isolated from each other, and wherein no through electrode of the first semiconductor chip is part of the second input/output signal line.
With respect to Claim 19, Chen discloses (Fig 18) wherein the second semiconductor chip includes a third chip pad on a third surface thereof that faces the second surface, wherein the conductive bump comprises a first conductive bump that is on the third chip pad, wherein the through electrode comprises a first through electrode (106), and wherein the semiconductor package further comprises a second through electrode (106) in the first semiconductor chip and a second conductive bump that electrically connects the second semiconductor chip to the second through electrode.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0190098) in view of Huebner (US 8,872,335).
With respect to Claim 5, Chen discloses (Fig 18) most aspects of the current invention. However, Chen does not show wherein the conductive bump has a diameter of about 10 micrometers (µm) to about 100 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising a conductive bump (13) interposed between a first semiconductor chip (304) and a second semiconductor chip (301), wherein the conductive bump has a diameter of about 50 micrometers (µm) to about 200 (µm) (column 9 lines 44-46)
Regarding claim 5, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 9, Chen discloses (Fig 18) most aspects of the current invention. However, Chen does not show wherein the first and second solder balls each have a diameter of about 300 micrometers (µm) to about 500 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising outer connection members (22) on an outer surface of the redistribution wiring layer, wherein the outer connection members include a first solder ball and a second solder ball, and further comprising wherein the first and second solder balls each have a diameter of about 300 micrometers (µm) to about 500 (µm) (column 9 lines 42-43)
Regarding claim 9, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0190098) in view of Kwon (US 2011//0133333) and in further view of Ahn (US 2015/0041980).
With respect to Claim 15, Chen discloses (Fig 18) most aspects of the current invention. However, Chen does not show wherein the molding member is on the outer surface of the redistribution wiring layer.
On the other hand, Ahn discloses (Fig 5A-5I) a semiconductor package comprising a first semiconductor chip (100) having a first surface and a second surface opposite to the first surface, a redistribution wiring layer (210) on the first surface of the first semiconductor chip, outer connection members (40) on an outer surface of the redistribution wiring layer, a molding member (30) on a side surface of the first semiconductor chip, wherein the molding member is on the outer surface of the redistribution wiring layer. Ahn teaches doing so to protect the semiconductor package from external impacts or oxidation and to expose outer connection members outside of the encapsulant to be electrically connected to an external device (par 93-94).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the molding member is on the outer surface of the redistribution wiring layer in the device of Chen to protect the semiconductor package from external impacts or oxidation and to expose outer connection members outside of the encapsulant to be electrically connected to an external device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0190098) in view of Kwon (US 2011//0133333) and in further view of Huebner (US 8,872,335).
With respect to Claim 16, Chen discloses (Fig 18) most aspects of the current invention. However, Chen does not show wherein the conductive bump has a diameter of about 10 micrometers (µm) to about 100 (µm).
On the other hand, Huebner shows (Fig 6) a semiconductor package comprising a conductive bump (13) interposed between a first semiconductor chip (304) and a second semiconductor chip (301), wherein the conductive bump has a diameter of about 50 micrometers (µm) to about 200 (µm) (column 9 lines 44-46)
Regarding claim 16, Differences in the diameter will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameter are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameter and similar diameters are known in the art (see e.g. Huebner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Chen.
The specification contains no disclosure of either the critical nature of the claimed diameter or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

Response to Arguments
Applicant arguments filed on 7/19/2022, with respect to claims 1, 2, 4-13, 15-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The current office action is therefore FINAL.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814